Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19, 21-22 and 26-27 are pending. Claims 1 and 13 are amended. 

Novel/Non-Obvious Subject Matter
Claims 1-19, 21-22 and 26-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The claims are allowable over the cited prior art as indicated in the final office action mailed 14 July 2021.

Response to Arguments
Applicant’s arguments, filed 10/25/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 16, that regarding both the Step 2A and Step 2B analyses, the office action breaks the claims into discreet elements and limitations (for example, a delivery mode optimizer, a node success rate data store, etc.) and does not appear to evaluate the claim as a whole, including combinations of elements and limitations, as well as their claimed relationships, steps, functions, and interactions.
Examiner respectfully disagrees. Examiner has evaluated the claims properly in the 101 analysis show below under Steps 1, 2A Prong One, 2A Prong Two and 2B. With respect to the mentioned limitations of a delivery mode optimizer and a node success rate data store, examiner has evaluated these additional elements under Step 2A prong two. The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Similarly, in step 2B the additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims are ineligible.
Applicant argues, on page 16-17, that under Step 2A Prong 2 of the subject matter eligibility analysis, applicant submits that the pending claims as amended above are integrated into a practical application. The claims as amended claim a system and method for selecting an optimal delivery carrier, and demonstrate that the claimed invention improves the functioning of the supply chain technological field technology of the supply chain network. Applicant argues that the overall system is comparatively more accurate than previous technical solutions that merely selected delivery modes at the time of node assignment, and is more efficient than simply re-executing a complete delivery mode analysis closer to a time of carrier pickup. As such, the technological system (the transportation management and logistics software solution) as a whole is improved and provide a particular solution to a problem. 
Examiner respectfully disagrees. As mentioned above, the additional elements do not integrate the judicial exception into a practical application. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Here, supply chain is not a technology or technical field and any alleged improvements to the efficiency or accuracy of a system for supply chain is an improvement to the business method of selecting the most optimal delivery mode (see applicants’ specification in par. 0003). Therefore, the judicial exception is not integrated into a practical application.
Applicant argues, on page 17, that under Step 2B of the subject matter eligibility analysis, the pending claims as amended above demonstrate improvement in the technology of the supply chain network, because they amount to significantly more than the alleged abstract idea, because they claim a non-conventional and non-generic arrangement of components, even if some of the individual components are well-known or conventional. Applicant argues that, similar to Bascom, the specific analyses, followed by communications sequences with remotely located supply chain nodes, followed by a reevaluation and further communication with both a remotely located ship label printer and a carrier represent technological components of the claim (e.g., communications via a network to physical devices) that impart significantly more in the claim than the abstract idea.
Examiner respectfully disagrees. As mentioned above, in step 2B Examiner has evaluated that the additional elements when considered separately and in combination, do not add significantly more to the exception. Bascom was considered eligible because filtering content on the Internet was already a known concept, and the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. Prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one size-fits-all scheme. BASCOM asserts that the inventors recognized there could be a filter implementation versatile enough that it could be adapted to many different users’ preferences while also installed remotely in a single location. Here, as mentioned above, there is no technical/technological improvement. Rather it is an alleged improvement to the judicial exception. Therefore, the claims are ineligible.
Applicant argues, on page 18, The limitations of the claims as amended above, which further limit previously presented claims which were already considered novel/not-obvious (and therefore not well-understood, routine, or conventional) therefore favor a conclusion of eligibility and add weight to the Step 2B analysis.
Examiner respectfully disagrees. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. Therefore, novel/not-obvious does not favor a conclusion of eligibility.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19, 21-22 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 13 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
...:
...
... to receive from an external ... resource and to store carrier information comprising carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin/destination pair alignments for each node within an enterprise supply chain comprising a plurality of nodes; 
... receiving and storing determined success rates of each of the plurality of nodes based on 2U.S. Patent Application Serial No. 16/206,781Amendment dated March 10, 2022Reply to Office Action of January 5, 2022Atty Docket No.: 16386.0056US01-201801559 an accuracy of past order fulfillment and based on the node readying past orders for shipment within a predetermined timeframe;
...  access ..., and further ... receive and process orders from customer ...;
...
in response to receiving an order from a customer ..., determine which of one or more nodes within the enterprise supply chain is within a predefined distance threshold of a destination zip code of a customer address associated with the order and evaluate carrier options by node for each of the one or more nodes that are capable of fulfilling the order and are within the predefined distance threshold;
receive, ..., a plurality of shipping costs, each of the plurality of shipping costs being associated with one of the one or more nodes, each of the plurality of shipping costs being associated with carrier information stored ... at the time the order is received;
receive, ..., a plurality of shipping times, each of the plurality of shipping times being associated with one of the one or more nodes, each of the plurality of shipping times being associated with carrier information stored ... at the time the order is received; 
based on the plurality shipping costs and the plurality of shipping times, generate a plurality of possible initial optimal shipping modes for each of the one or more nodes and communicate the initial optimal shipping modes ... wherein the ... is in communication with each node and is configured to access data at each node within the supply chain, wherein the data comprises item availability, the determined success rates, and shipping schedules;
... to simultaneously evaluate the data at each node along with the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently; and
based on the order being allocated to the node, ... communicating the order to ... the node, ... located at the node and remotely ...; 
wherein the delivery mode optimizer is further configured to: 
receive, from ... the node to which the order is allocated, a confirmation communication that the order is prepared for shipment;
 in conjunction with receiving the confirmation communication, receive ... a request to reevaluate carrier options from ... the node; 
in response to the request to reevaluate carrier options, reevaluate carrier options available at the node allocated to the order based on an updated shipping cost and an updated shipping time at a time after the order is prepared for shipment, wherein the updated shipping cost and the updated shipping time are based on updated carrier information stored ... and available at the time carrier options are reevaluated; and 
based on the reevaluation of carrier options, assign a final optimal shipping mode to the order that fulfills the order within a predetermined time and at minimized cost and communicate the final optimal shipping mode from the delivery mode optimizer to the ship label and manifest generator; 
...: 
generate a ship label consistent with the final optimal shipping mode, the ship label being scanned throughout a delivery process, the scan being communicated ... to update a status of the delivery process; 
communicate the ship label ... to the node to which the order is allocated; 
generate a manifest consistent with the items in the order; and 
communicate ... to the carrier, the manifest being consistent with the final optimal shipping mode.  

The limitations of Claim 13 recites:
A method of optimizing delivery of items between a node of a supply chain and a customer, ..., ... 
...
receiving, ..., carrier information for each node within an enterprise supply chain comprising a plurality of nodes; 
storing the carrier information ...; 6U.S. Patent Application Serial No. 16/206,781 Amendment dated March 10, 2022 Reply to Office Action of January 5, 2022 Atty Docket No.: 16386.0056US01-201801559 
determining a success rate for each of the plurality of nodes based on an accuracy of past order fulfillment at the node and based on an ability of the node to ready past orders for shipment within a predetermined time frame; 
storing the determined success rate for each of the plurality of nodes ...; 
receiving, ..., an order from a customer for one or more items; 
determining which of one or more nodes within the enterprise supply chain is within a predefined distance threshold of a destination zip code of the customer; 
evaluating initial data at each of the one or more nodes within the predefined distance threshold, wherein the initial data comprises item availability, determined success rates received ..., and shipping schedules received ...; 
in response to receiving the order, evaluating carrier options by node for each of the nodes capable of fulfilling the order and within the predefined distance threshold; 
receiving, ... , a plurality of shipping costs, each of the plurality of shipping costs being associated with one of the nodes capable of fulfilling the order and within the predefined distance threshold, each of the plurality of shipping costs being associated with carrier information stored ... at the time the order is received; 
receiving, ... , a plurality of shipping times, each of the plurality of shipping times being associated with one of the nodes capable of fulfilling the order and within the predefined distance threshold, each of the plurality of shipping times being associated with carrier information ... at the time the order is received; 
assigning an initial optimal shipping mode to the order based on the plurality of shipping costs and the plurality of shipping times at the time the order is received for each of the nodes capable of fulfilling the order and within the predefined distance threshold; 
allocating the order to one or more nodes consistent with the initial optimal shipping mode based on a determination of which combination of one or more nodes and initial shipping modes fulfills the order most time and cost efficiently; 
based on the order being allocated to the node, ... communicating the order ..., ... with one of the one or more nodes, ... located at the node with which it is associated and being remotely located ... ; 
receiving, from the ... one or more nodes to which the order is allocated, a confirmation communication that the order is prepared for shipment; 
in conjunction with receiving the confirmation communication, receiving at the carrier optimization module a request to reevaluate carrier options from ... the one or more nodes;  
reevaluating carrier options based on an updated shipping cost and an updated shipping time at a time after the order is prepared for shipment at the one or more nodes, wherein the updated shipping cost and the updated shipping time are based on updated carrier information stored in the carrier data store and available at the time carrier options are reevaluated; 
assigning a final optimal shipping mode to the order based on the reevaluation of carrier options; 
based on the final optimal shopping mode, generating, ..., one or more ship labels and one or more manifests;
...sending, ..., the one or more ship labels..., ... located at one of the one or more nodes to which the order is allocated; and
sending, ... to one or more carriers the manifest being consistent with the final optimal shipping mode.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as a user placing an order and determining based on the item and the user’s location which shipping modes would be optimal and completing a delivery. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
a processor executing instructions stored in a memory, the processor being caused to: define a plurality of components of the delivery optimization system, which includes defining ...
an online ordering system; 
a customer user interface in communication with the online ordering system;
a retailer user interface, that is distinct from the customer user interface, the retailer user interface in communication with the online ordering system;
a delivery mode optimizer comprising a cost calculator, a carrier evaluation module, and a time calculator; 
an order allocator, a cartonization engine, a pick and pack engine and a ship label manifest generator, each of which is in communication with the delivery mode optimizer;
a node success rate data store
a carrier data store in communication with the delivery mode optimizer
external electronic resource
customer computing devices
electronic communication
computing system associated with a node
ship label and manifest generator
ship label printer
Claim 13: 
being executed by a processor that has executed instructions to define a delivery optimization system, the defining of the delivery optimization system having included defining ...
an online ordering system; 
a customer user interface in communication with the online ordering system;
a retailer user interface, that is distinct from the customer user interface, the retailer user interface in communication with the online ordering system;
a delivery mode optimizer comprising a cost calculator, a carrier evaluation module, and a time calculator; 
an order allocator, a cartonization engine, a pick and pack engine and a ship label manifest generator, each of which is in communication with the delivery mode optimizer;
a node success rate data store
a carrier data store in communication with the delivery mode optimizer, 
external electronic resource
ship label and manifest generator
ship label printer


These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 2-12, 12-19, 21-22, and 26-27 further limit abstract idea recited in Claims 1 and 13. 
The following limitations further limit the abstract idea as explained above:
Claim 2: wherein the time after the order is prepared for shipment corresponds to a time at which the order is ready for shipment from the node to the customer according to one of a plurality of shipping modes available at the node.  
Claim 3: wherein the initial optimal shipping mode is different from the final optimal shipping mode.  
Claim 4:, wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time.  
Claim 5: ... applies a plurality of rules based on the carrier information.  
Claim 6: ... additionally selects the one or more nodes based on available inventory at the node.  
Claim 7: wherein the order is prepared for delivery at the node from inventory at the node, and wherein generating the possible initial shipping modes occurs prior to the order being prepared for delivery.  
Claim 8: ... display ordering options ... and receive selections of items to place an order.  
Claim 9: ... display order status updates ... .  
Claim 10: ... recommend package sizes and types for the items in the order and provide information regarding dimensions and weight of the package sizes and types.  
Claim 11: ... determine how preparation of order should be prioritized, where ... utilizes information provided ....  
Claim 12: ...  process requests from a customer to return one or more items and the delivery mode optimizer determines optimal shipping modes for transporting the one or more items from a customer to a retail node within the enterprise supply chain.  
Claim 14: The method of claim 13, wherein the initial optimal shipping mode is different from the final optimal shipping mode.  
Claim 15: The method of claim 13, wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time to customer.  
Claim 16: The method of claim 13, wherein carrier information comprises carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin destination pair alignments.  
Claim 17: The method of claim 13, wherein the carrier options include crowd-sourced delivery.  
Claim 18: The method of claim 13, wherein the carrier options are evaluated by applying a plurality of rules to the carrier information to find lowest cost options that will result in the order being delivered to the customer by a promised date.  
Claim 19: The method of claim 13, wherein the initial optimal shipping mode and final optimal shipping mode comprise a carrier and a service type.  
Claim 21: The method of claim 13, wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a minimum volume of packages being met or being not met.  
Claim 22: The method of claim 13, wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a carrier pick-up cut off time being met or being not met.  
Claim 26: The delivery optimization system of claim 1, further comprising instructions to: 
receive, at the node to which the order is allocated, the ship label from the ship and label manifest generator, wherein the ship label ... ; 
print, ... at the node, a physical label ...and 
affix the physical label to a package associated with the items in the order.
Claim 27: The delivery optimization system of claim 1, further comprising instructions to: 
receive, at the node to which the order is allocated, the ship label from the ship and label manifest generator, wherein the ship label ... ; 
print, ... the node, a physical label ... ; and 
affix the physical label to a package associated with the items in the order.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as a user placing an order and determining based on the item and the user’s location which shipping modes would be optimal and completing a delivery. Accordingly, the claims further limit the abstract idea recited in claims 1 and 13. 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 9
retailer computing device
Claim 26
electronic ship label
printer
Claim 27
electronic ship label
printer

The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Additionally, the printing by a printer is considered insignificant post solution activity (see MPEP 2106.05(g)).  Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Additionally, printing by a printer is considered well-understood routine and conventional. The specification in par. 0047 recites a printer at a high level of generality and is used for printing a shipping label. Therefore, the claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628      

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628